    Case 18-40820           Doc 104       Filed 02/21/19 Entered 02/21/19 15:01:24
                                           Document     Page 1 of 19                                 EODDesc Main

                                                                                                     02/21/2019
                                UNITED STATES BANKRUPTCY COURT
                                   EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

In re:                                                  §         CASE NO. 18-40820-BTR-11
                                                        §
BOOTIQUE TRENDS, INC.                                   §         Chapter 11
                                                        §
DEBTOR                                                  §

                      ORDER CONFIRMING PLAN OF REORGANIZATION
                     AND FINALLY APPROVING DISCLOSURE STATEMENT

           On this date, came on to be heard the First Amended Combined Plan of Reorganization and

Disclosure Statement (Docket No. 94, and together with the Plan Modifications [defined below], the

“Combined Plan and Disclosure Statement”) filed by Bootique Trends, Inc. (the “Debtor”). After

adequate notice, in consideration of the evidence presented at the hearing thereon and the record in

this proceeding, the Court finds and concludes:

           1.       Exclusive Jurisdiction; Venue; Core Proceeding (28 U.S.C. §§ 157(b)(2), 1334(a)).

The Court has jurisdiction over the Chapter 11 Case1 pursuant to sections 157 and 1334 of title 28 of

the United States Code. Venue is proper pursuant to sections 1408 and 1409 of title 28 of the United

States Code. Confirmation of the Combined Plan and Disclosure Statement is a core proceeding

pursuant to section 157(b)(2)(L) of title 28 of the United States Code, and this Court has exclusive

jurisdiction to determine whether the Combined Plan and Disclosure Statement complies with the

applicable provisions of the Bankruptcy Code and should be confirmed.

           2.       Commencement of the Chapter 11 Case. On the Petition Date, the above-captioned

Debtor commenced its case under chapter 11 of the Bankruptcy Code. The Debtor has operated its




1
    Unless otherwise noted, capitalized terms herein shall have the meaning ascribed to them in the Plan.


ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 1
 Case 18-40820         Doc 104        Filed 02/21/19 Entered 02/21/19 15:01:24               Desc Main
                                       Document     Page 2 of 19


businesses and managed its properties as Debtor in possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No trustee or examiner has been appointed in the Chapter 11 Case.

        3.      Judicial Notice. The Court takes judicial notice of the docket of the Chapter 11 Case

maintained by the Clerk of the Court, including, without limitation, all pleadings and other

documents filed and orders entered thereon. The Court also takes judicial notice of all evidence

proffered or adduced and all arguments made at the hearings held before the Court during the

pendency of this Chapter 11 Case.

        4.      Burden of Proof. The Debtor has the burden of proving the elements of section 1129

of the Bankruptcy Code by a preponderance of the evidence, and it has met that burden as further

found and determined herein.

        5.      Notice; Transmittal and Mailing of Materials.

        (a)     Due, adequate and sufficient notice of the Combined Plan and Disclosure Statement

and the Confirmation Hearing, has been given to all known holders of Claims and Interests, and no

other or further notice is or shall be required;

        (b)     The Combined Plan and Disclosure Statement was transmitted and served in

compliance with the orders of this Court and the Bankruptcy Rules, and such transmittal and service

were adequate and sufficient, and no further notice is or shall be required;

        (c)     Adequate and sufficient notice of the Confirmation Hearing and deadlines have been

given in compliance with the Bankruptcy Rules and orders of this Court, and no other or further

notice is or shall be required; and

        (d)     The filing with the Court and service of the Combined Plan and Disclosure Statement

and the disclosure of any further modifications on the record of the Confirmation Hearing, constitute

due and sufficient notice of same.


ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 2
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                 Desc Main
                                     Document     Page 3 of 19


        6.      Voting. Votes on the plan were solicited after disclosure of “adequate information” as

defined in Sections 1122 and 1123 of the Bankruptcy Code. As evidenced by the Ballots presented at

the Confirmation Hearing, votes have been solicited and tabulated fairly, in good faith, and in a

manner consistent with the Bankruptcy Code and Bankruptcy Rules.

        7.      Plan Modifications (11 U.S.C. § 1127). The Debtor made certain modifications (the

“Plan Modifications”)to the Combined Plan and Disclosure Statement at the Confirmation Hearing

and as follows:

                a.      On the Effective Date, the Debtor will pay, or cause to be paid, the amount of

        $19,334.48 to Crawford Electric Supply Company, Inc. in full and final satisfaction of the

        Allowed Secured Class 4 Claim of Crawford Electric Supply Company, Inc. and Crawford

        Electric Supply Company, Inc. will execute a release of any liens against the real and

        personal property reflected in the Affidavit for Mechanic’s and Materialmen’s Lien recorded

        in the Real Property Records of Dallas County as Document No. 201700350499.

                b.      The Debtor will pay the cure payment of $22,902 to CormackHill LP in three

        equal installments beginning on the Effective Date and continuing on the same day of each of

        the following two months in connection with Debtor’s assumption of the real property

        located at 8100 Melrose Avenue, Los Angeles, California;

                c.      With respect to the Claims of Dallas County, Dallas County is the holder of a

        prepetition claim for year 2017 and 2018 ad valorem business personal property taxes and an

        administrative expense claim for year 2019 ad valorem business personal property taxes.

        Dallas County shall receive equal monthly payments commencing on the first day of the first

        month in which the Distribution Date falls over a term of months calculated to pay its claim

        in full no later than the fifth anniversary of the Petition Date. Dallas County shall receive


ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 3
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                 Desc Main
                                     Document     Page 4 of 19


        interest from the Petition Date through the Effective Date and from the Effective Date

        through payment in full at the state statutory rate of 12% pursuant to 11 U.S.C. Sections

        506(b), 511 and 1129. Notwithstanding any other provision in the Plan or the Confirmation

        Order, Dallas County shall retain the liens that secure all amounts ultimately owed for tax

        years 2017 through 2019 along with the state law senior priority of those liens. In the event

        Dallas County’s claim is disputed, it shall receive plan payments and apply them to the

        undisputed amount of the claim until the claim objection is resolved. In the event the Debtor

        intends to surrender assets against which Dallas County holds liens, the Debtor/Reorganized

        Debtor shall provide Dallas County with ten days’ notice of such surrender. In the event of a

        default under the Plan, counsel for Dallas County shall provide notice of default to counsel

        for the Debtor/Reorganized Debtor via facsimile. The Debtor/Reorganized Debtor shall have

        14 days from the date of the notice to cure the default. In the event the Debtor/Reorganized

        Debtor fails to cure the default, Dallas County shall be entitled to pursue collection of all

        amounts owed pursuant to state law outside of the Bankruptcy Court without further notice.

        The Debtor/Reorganized Debtor shall only be entitled to two notices of default. Upon a third

        event of default, Dallas County shall be entitled to pursue collection of all amounts owed

        pursuant to state law outside of the Bankruptcy Court without further notice to the Debtor.

        Failure to timely pay postpetition taxes prior to the state law delinquency date shall constitute

        an event of default under the Plan solely with regard to Dallas County. Dallas County shall

        receive payment of all amounts ultimately owed for tax year 2019 prior to the state law

        delinquency date. Dallas County’s administrative expense claim is not discharged; and

                d.      The Debtor will execute the 2018 Amendment of Lease attached hereto as

        Exhibit 1 as a condition of assuming the lease of the real property referenced therein.


ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 4
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                 Desc Main
                                     Document     Page 5 of 19


None of the Plan Modifications adversely affects the treatment of any Claim against or Interest in the

Debtor under the Combined Plan and Disclosure Statement so as to render them impaired or to

require solicitation of votes. The Combined Plan and Disclosure Statement (which includes the Plan

Modifications other than those set forth in (a) – (c) above has been filed with the Court under Docket

No. 104.

        8.      Acceptance of Plan as Modified. In accordance with section 1127 of the Bankruptcy

Code and Bankruptcy Rule 3019, all holders of Claims that have accepted the Combined Plan and

Disclosure Statement are deemed to have accepted the Combined Plan and Disclosure Statement as

modified by the Plan Modifications.

        9.      Plan Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Combined

Plan and Disclosure Statement complies with the applicable provisions of the Bankruptcy Code,

thereby satisfying section 1129(a)(1) of the Bankruptcy Code.

        10.     Proper Classification (11 U.S.C. §§ 1122 and 1123(a)(1)). The Claims and Interests

placed in each Class are substantially similar to other Claims or Interests, as the case may be, in each

such Class. Valid business, factual and legal reasons exist for separately classifying the various

Classes of Claims and Interests created under the Combined Plan and Disclosure Statement, the

classifications were not done for any improper purpose and such Classes do not unfairly discriminate

between or among holders of Claims or Interests. The Combined Plan and Disclosure Statement

therefore satisfies sections 1122 and 1123(a)(1) of the Bankruptcy Code.

        11.     Specification of Impaired and Unimpaired Classes (11 U.S.C. § 1123(a)(2)). The

Combined Plan and Disclosure Statement specifies which classes of Claims and Interests are

impaired or unimpaired, and the Combined Plan and Disclosure Statement specifies treatment of all




ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 5
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                 Desc Main
                                     Document     Page 6 of 19


of these Classes of Claims and Interests under the Combined Plan and Disclosure Statement, thereby

satisfying Section 1123(a)(3) of the Bankruptcy Code.

        12.     No Discrimination (11 U.S.C. § 1123(a)(4)). The Combined Plan and Disclosure

Statement provides for the same treatment by the Debtor for each Claim or Interest in each respective

Class, unless the holder of a Claim or Interest has agreed to a less favorable treatment, thereby

satisfying section 1123(a)(4) of the Bankruptcy Code.

        13.     Implementation of Plan (11 U.S.C. § 1123(a)(5)). The Combined Plan and

Disclosure Statement and the various documents and agreements described in the Combined Plan

and Disclosure Statement provide adequate and proper means for the Combined Plan and Disclosure

Statemen’s implementation, thereby satisfying section 1123(a)(5) of the Bankruptcy Code.

        14.     Nonvoting Equity Securities (11 U.S.C. § 1123(a)(6)). The Plan Modifications

included a provision which satisfied 11 U.S.C. § 1123(a)(6).

        15.     Designation of Directors and Officers (11 U.S.C. § 1123(a)(7)). The Combined

Plan and Disclosure Statement contains provisions with respect to the management of the Debtor that

are consistent with the interests of creditors, equity security holders and public policy in accordance

with Section 1123(a)(7) of the Bankruptcy Code.

        16.     Additional Plan Provisions (11 U.S.C. § 1123(b)(6)). The Combined Plan and

Disclosure Statemen’s provisions are appropriate and consistent with the applicable provisions of the

Bankruptcy Code.

        17.     Bankruptcy Rule 3016(a). The Combined Plan and Disclosure Statement reflects the

date it was filed with the Court and identifies the entity submitting it as a Combined Plan and

Disclosure Statement proponent, thereby satisfying Bankruptcy Rule 3016(a).




ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 6
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                 Desc Main
                                     Document     Page 7 of 19


        18.     Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(2)). The Debtor, as the

proponents of the Combined Plan and Disclosure Statement, have complied with the applicable

provisions of the Bankruptcy Code, thereby satisfying section 1129(a)(2) of the Bankruptcy Code.

Specifically, inter alia:

        (a)     The Debtor is a proper debtor under section 109(d) of the Bankruptcy Code;

        (b)     The Debtor has complied with applicable provisions of the Bankruptcy Code, except

as otherwise provided or permitted by order of the Court; and

        (c)     The Debtor has complied with the applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules orders of this Court in transmitting the Combined Plan and Disclosure Statement

and related documents.

        19.     Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)). The Debtor has proposed the

Combined Plan and Disclosure Statement in good faith and not by any means forbidden by law,

thereby satisfying section 1129(a)(3) of the Bankruptcy Code. The Debtor’ good faith is evident from

the facts and records of the Chapter 11 Case, and other proceedings held in the Chapter 11 Case. The

Combined Plan and Disclosure Statement was proposed with the legitimate and honest purpose of

maximizing the value of the Debtor’s estate.

        20.     Payments for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Subject to

the provisions of the Combined Plan and Disclosure Statement, any payment made or to be made by

the Debtor for services or for costs and expenses in or in connection with the Chapter 11 Case, or in

connection with the Combined Plan and Disclosure Statement and incident to the Chapter 11 Case,

has been approved by, or is subject to the approval of, the Court as reasonable, thereby satisfying

section 1129(a)(4) of the Bankruptcy Code.




ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 7
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                 Desc Main
                                     Document     Page 8 of 19


        21.     Directors, Managers, Officers and Insiders (11 U.S.C. § 1129(a)(5)). The Debtor

has complied with section 1129(a)(5) of the Bankruptcy Code. The identity and affiliations of the

persons proposed to serve as officers, managers, or members of the board of directors were

disclosed, and the appointment to, or continuance in, such positions of such persons is consistent

with the interests of holders of Claims against, and Interests in, the Debtor and with public policy.

The Debtor has further disclosed that (a) the existing boards of directors or board of managers or

equivalent bodies of the Debtor shall continue to serve in its current capacities after the Effective

Date and (b) the principal officers of each Debtor immediately prior to the Effective Date will be the

officers of the Reorganized Debtor as of the Effective Date.

        22.     Domestic Support Obligations. (11 U.S.C. § 1129(a)(14)). Section 1129(a)(14)

does not apply to this case.

        23.     No Rate Changes (11 U.S.C. § 1129(a)(6)). This section does not apply to the

Combined Plan and Disclosure Statement.

        24.     Best Interests of Creditors (11 U.S.C. § 1129(a)(7)). The Combined Plan and

Disclosure Statement satisfies section 1129(a)(7) of the Bankruptcy Code. All holders of classified

Claims and Interests accepted the Combined Plan and Disclosure Statement or will receive or retain

under the Combined Plan and Disclosure Statement, on account of such Claim or Interest, property

of a value, as of the Effective Date, that is not less than the amount that such holder would receive or

retain if the Debtor were liquidated under chapter 7 of the Bankruptcy Code on such date.

        25.     Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). The Combined Plan and

Disclosure Statement satisfies section 1129(a)(8) of the Bankruptcy Code. Classes 1, 3, 4, and 6

voted to accept the Combined Plan and Disclosure Statement. All other classes of Claims either (i)

voted to or are deemed to reject the Combined Plan and Disclosure Statement, or (ii) failed to vote to


ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 8
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                 Desc Main
                                     Document     Page 9 of 19


accept the Combined Plan and Disclosure Statement, and will collectively be referred to herein as the

“Non-Accepting Classes.” Although Section 1129(a)(8) of the Bankruptcy Code has not been

satisfied with respect to the Non-Accepting Classes, the Combined Plan and Disclosure Statement is

confirmable because the Combined Plan and Disclosure Statement does not discriminate unfairly and

is fair and equitable with respect to the Non-Accepting Classes and thus satisfies Section 1129(b) of

the Bankruptcy Code with respect to each Non-Accepting Class.

        26.     Treatment of Administrative, Priority Tax and Priority Non-Tax Claims (11

U.S.C. § 1129(a)(9)). The treatment of Administrative Claims and Priority Claims satisfies the

requirements of sections 1129(a)(9)(A) and (B) of the Bankruptcy Code, and the treatment of Priority

Tax Claims satisfies the requirements of section 1129(a)(9)(C) of the Bankruptcy Code.

        27.     Acceptance by Impaired Classes (11 U.S.C. § 1129(a)(10)). At least one impaired

class has accepted the Combined Plan and Disclosure Statement, without including the acceptances

of any creditor within such class that is an insider. As such, 1129(a)(10) of the Bankruptcy Code is

satisfied.

        28.     Feasibility (11 U.S.C. § 1129(a)(11)). The evidence submitted regarding feasibility

through the testimony of Larry Matney was persuasive and credible, and has not been controverted

by other evidence, thus satisfying the requirements of section 1129(a)(11) of the Bankruptcy Code.

        29.     Payment of Fees (11 U.S.C. § 1129(a)(12)). As provided in the Combined Plan and

Disclosure Statement, all fees payable pursuant to section 1930(a) of title 28 of the United States

Code, as determined by the Court, have been paid or shall be paid for each quarter (including any

fraction thereof) until the case is converted, dismissed or closed, whichever occurs first, thus

satisfying the requirements of section 1129(a)(12) of the Bankruptcy Code.




ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 9
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                  Desc Main
                                    Document      Page 10 of 19


        30.     Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). This section does not

apply to the Combined Plan and Disclosure Statement.

        31.     Only One Plan (11 U.S.C. § 1129(c)). The Combined Plan and Disclosure Statement

is the only plan of reorganization confirmed in the Chapter 11 Case. Accordingly, section 1129(c) of

the Bankruptcy Code is satisfied.

        32.     Principal Purpose of the Plan (11 U.S.C. § 1129(d)). The principal purpose of the

Combined Plan and Disclosure Statement, as evidenced by its terms, is not the avoidance of taxes or

the avoidance of the application of section 5 of the Securities Act.

        33.     Good Faith Solicitation. (11 U.S.C. § 1125(e)). Based on the record before this

Court in the Chapter 11 Case, the Debtor, and its attorneys and other representatives have acted in

“good faith” within the meaning of Section 1125(e) of the Bankruptcy Code and in compliance with

the applicable provisions of the Bankruptcy Code and Bankruptcy Rules in connection with all of its

respective activities relating to the solicitation of acceptances to the Combined Plan and Disclosure

Statement and its participation in the activities described in Section 1125 of the Bankruptcy Code

and such parties are entitled to the protections afforded by Section 1125(e) of the Bankruptcy Code.

        34.     Satisfaction of Confirmation Requirements. Based upon the foregoing, the

Combined Plan and Disclosure Statement satisfies the requirements for confirmation set forth in

section 1129 of the Bankruptcy Code.

        35.     Implementation. All documents and agreements necessary to implement the

Combined Plan and Disclosure Statement, and all other relevant and necessary documents have been

negotiated in good faith at arm’s length and are in the best interests of the Debtor and the

Reorganized Debtor and shall, upon completion of documentation and execution be valid, binding

and enforceable documents and agreements not in conflict with any federal or state law.


ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 10
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                  Desc Main
                                    Document      Page 11 of 19


        36.     Transfers by Debtor; Vesting of Assets. Pursuant to sections 1141(b) and (c) of the

Bankruptcy Code, all property of each Debtor shall vest in each respective Reorganized Debtor or its

successors or assigns, as the case may be, free and clear of all Liens, charges, Claims, encumbrances

and other interests, except as expressly provided in the Combined Plan and Disclosure Statement or

this Confirmation Order. Such vesting does not constitute a voidable transfer under the Bankruptcy

Code or applicable nonbankruptcy law.

        37.     Approval of Compromises and Settlements. The settlements contained in the

Combined Plan and Disclosure Statement are (a) in the best interests of the Debtor, and its Estate, (b)

fair, equitable and reasonable, (c) made in good-faith and (d) should be approved by the Bankruptcy

Court pursuant to Bankruptcy Rule 9019.

        38.     All objections to confirmation of the Combined Plan and Disclosure Statement which

are not resolved by this Order should be overruled.

        39.     The Combined Plan and Disclosure Statement complies with the applicable sections

of 11 U.S.C. §§ 1122, 1123, 1124, 1125, and 1129.

        40.     The Debtor’s request to confirm the Combined Plan and Disclosure Statement is well-

taken and should be granted.

         IT IS, THEREFORE

        ORDERED that the Combined Plan and Disclosure Statement is confirmed. It is further

        ORDERED that the provisions of the Combined Plan and Disclosure Statement bind the

Debtor, any entity acquiring property under the Combined Plan and Disclosure Statement, and any

creditor, whether or not the claim of such creditor is impaired under the Combined Plan and

Disclosure Statement and whether or not such creditor has accepted the Combined Plan and

Disclosure Statement. It is further


ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 11
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                  Desc Main
                                    Document      Page 12 of 19


        ORDERED that except as otherwise provided in the Combined Plan and Disclosure

Statement, entry of the Confirmation Order shall discharge all existing debts and Claims of any kind,

nature or description whatsoever that arose before the Effective Date, and all debts of the kind

specified in sections 502(g) or 502(i) of the Bankruptcy Code, whether or not (i) a proof of claim

based on such debt is filed or deemed filed pursuant to section 501 of the Bankruptcy Code, (ii) a

Claim based on such debt is Allowed pursuant to section 502 of the Bankruptcy Code (or is

otherwise resolved), or (iii) the holder of a Claim based on such debt has accepted the Combined

Plan and Disclosure Statement. This Order shall constitute a judicial determination, as of the

Effective Date, of the discharge of all such Claims and other debts and liabilities of the Debtor,

pursuant to sections 524 and 1141 of the Bankruptcy Code, and such discharge shall void and

extinguish any judgment obtained against the Debtor, at any time, to the extent such judgment is

related to a discharged Claim. As of the Effective Date, except as provided in the Combined Plan and

Disclosure Statement, all holders of Claims against the Debtor shall be precluded from asserting

against the Debtor, as reorganized, or its successors or property, any other or further Claims, debts,

rights, causes of action, or liabilities based upon any act, omission, transaction or other activity of

any kind or nature that occurred prior to the Effective Date. It is further

        ORDERED that as provided in the Combined Plan and Disclosure Statement, all parties are

enjoined from collecting Claims against the Debtor in any manner other than as provided for in the

Combined Plan and Disclosure Statement. It is further

        ORDERED that in accordance with the Combined Plan and Disclosure Statement, this Court

shall retain jurisdiction as set forth in Section 11.1 of the Combined Plan and Disclosure Statement.

It is further




ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 12
 Case 18-40820          Doc 104     Filed 02/21/19 Entered 02/21/19 15:01:24                  Desc Main
                                    Document      Page 13 of 19


        ORDERED that the settlements contained in the Combined Plan and Disclosure Statement

are approved in accordance with Bankruptcy Rule 9019. It is further

        ORDERED that the provisions of the Combined Plan and Disclosure Statement bind the

Debtor, any entity acquiring property under the Combined Plan and Disclosure Statement, and any

holder of a Claim or Interest in the Debtor whether or not such Holder (a) will receive or retain any

property or interest in property under the Combined Plan and Disclosure Statement, (b) has filed a

Proof of Claim or equity Interest in this Chapter 11 Case, or failed to vote to accept or reject this

Combined Plan and Disclosure Statement or voted (or is deemed to have voted) to reject the

Combined Plan and Disclosure Statement. It is further

        ORDERED that the Combined Plan and Disclosure Statement is finally approved as a

disclosure statement.

        ORDERED that this Order is a final order and the period in which an appeal must be filed

shall commence upon entry hereof by the Clerk on the dockets of this Chapter 11 Case.


                                                                     Signed on 2/21/2019
AGREED AS TO FORM AND SUBSTANCE:
                                                                                                          SR
                                                          HONORABLE BRENDA T. RHOADES,
                                                          UNITED STATES BANKRUPTCY JUDGE
/s/ James H. Billingsley
James H. Billingsley
Polsinelli PC
2950 N. Harwood
Suite 2100
Dallas, TX 75201
214-661-5541
214-853-9199 (fax)
email: billingsley@polsinelli.com

ATTORNEY FOR NORTHPARK
PARTNERS LP



ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 13
 Case 18-40820         Doc 104      Filed 02/21/19 Entered 02/21/19 15:01:24                  Desc Main
                                    Document      Page 14 of 19


/s/ John J. Kane                                        /s/ Howard Marc Spector
John J. Kane                                            Howard Marc Spector
Kane Russell Coleman & Logan PC                         12770 Coit Road, Ste. 1100
1601 Elm St. Suite 3700                                 Dallas, TX 75251
Dallas, TX 75201                                        (214) 365-5377
214-777-4200                                            (214) 237-3380 (fax)
214-777-4299 (fax)                                      email: hmspector@spectorjohnson.com
email: jkane@krcl.com
                                                        ATTORNEY FOR THE DEBTOR
ATTORNEY FOR CALZATURIFICIO
BALDAN 88 S.R.L.
                                                        /s/ Laurie A. Spindler
/s/ David J. Kozlowski                                  Laurie A. Spindler
David J. Kozlowski                                      Linebarger, Goggan, Blair & Sampson
Morrison Cohen LLP                                      2777 N. Stemmons Frwy Ste 1000
909 Third Ave.                                          Dallas, TX 75207
New York, NY 10022-4784                                 214-880-0089
212-735-8600                                            469-221-5003 (fax)
212-735-8708 (fax)                                      email: laurie.spindler@lgbs.com
email: dkozlowski@morrisoncohen.com
                                                        ATTORNEY FOR DALLAS COUNTY
ATTORNEY FOR CORMACK HILL, LP

                                                        /s/ Russell Mills
/s/ Rosa R. Orenstein                                   Russell W. Mills
Rosa R. Orenstein                                       Bell Nunnally & Martin
Orenstein Law Group                                     2323 Ross Ave.
1910 PACIFIC AVE                                        Suite 1900
Suite 8040                                              Dallas, TX 75201
DALLAS, TX, TX 75201                                    (214) 740-1431
(214) 757-9101                                          email: rmills@bellnunnally.com
(972) 764-8110 (fax)
email: rosa@orenstein-lg.com                            ATTORNEY FOR CRAWFORD
                                                        ELECTRIC SUPPLY COMPANY, INC
ATTORNEY FOR LESLIE'S CLOSET




ORDER CONFIRMING PLAN OF REORGANIZATION AND FINALLY APPROVING DISCLOSURE STATEMENT– PAGE 14
Case 18-40820   Doc 104   Filed 02/21/19 Entered 02/21/19 15:01:24 Desc Main
                          Document      Page 15 of 19             EXHIBIT 1
Case 18-40820   Doc 104   Filed 02/21/19 Entered 02/21/19 15:01:24   Desc Main
                          Document      Page 16 of 19
Case 18-40820   Doc 104   Filed 02/21/19 Entered 02/21/19 15:01:24   Desc Main
                          Document      Page 17 of 19
Case 18-40820   Doc 104   Filed 02/21/19 Entered 02/21/19 15:01:24   Desc Main
                          Document      Page 18 of 19
Case 18-40820   Doc 104   Filed 02/21/19 Entered 02/21/19 15:01:24   Desc Main
                          Document      Page 19 of 19
